         Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JUDICIAL WATCH, INC.,                )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )  Case No. 1:17-cv-00916 (CRC)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
                  Defendant.        )
____________________________________)

        PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
  IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND IN SUPPORT OF PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

       Plaintiff Judicial Watch, Inc., by counsel and pursuant to Rule 56(c) of the Federal Rules

of Civil Procedure, respectfully submits this memorandum of points and authorities in opposition

to the Motion for Summary Judgment of Defendant U.S. Department of Justice (and its

component the Federal Bureau of Investigation (“FBI”)) and in support of Plaintiff’s Cross-

Motion for Summary Judgment. As grounds thereof, Plaintiff states as follows:

I.     Factual Background.

       Plaintiff does not dispute Defendant’s recitation of the procedural and factual background

of this case. See Defendant’s Memorandum of Points and Authorities in Support of Its Motion

for Summary Judgment (“Def’s Mem.”) at 2-4.

II.    Legal Standard.

       In the FOIA context, a district court reviewing a motion for summary judgment conducts

a de novo review of the record, and the responding federal agency bears the burden of proving

that it has complied with its obligations under FOIA. See 5 U.S.C. § 552(a)(4)(B); see also In

Def. of Animals v. Nat’l Insts. of Health, 543 F. Supp. 2d 83, 92-93 (D.D.C. 2008). The court
         Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 2 of 9



must analyze all underlying facts and inferences in the light most favorable to the FOIA

requester, see Willis v. U.S. Dep’t of Justice, 581 F. Supp. 2d 57, 65 (D.D.C. 2008).

III.   The FBI Has Not Demonstrated It Conducted an Adequate Search.

       To conduct an adequate search, the agency must make a “a good faith effort to conduct a

search for the requested records, using methods which can be reasonably expected to produce the

information requested,” and it “cannot limit its search to only one record system if there are

others that are likely to turn up the information requested.” Oglesby v. Dep’t of the Army, 920

F.2d 57, 68 (D.C. Cir. 1990).

       “An agency fulfills its obligations under FOIA if it can demonstrate beyond material

doubt that its search was ‘reasonably calculated to uncover all relevant documents.’” Valencia

Lucena v. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (quoting Truitt v. Dep’t of State, 897

4 F.2d 540, 542 (D.C. Cir. 1990)); see also Steinberg v. DOJ, 23 F.3d 548, 551 (D.C. Cir. 1994).

The adequacy of an agency’s search for documents under FOIA “is judged by a standard of

reasonableness and depends, not surprisingly, upon the facts of each case.” Weisberg v. DOJ,

745 F.2d 1476, 1485 (D.C. Cir. 1984).

       Based on the declaration of David Hardy submitted in support of Defendant’s summary

judgment motion, the FBI’s search was inadequate. See generally Second Declaration of David

Hardy (“2d Hardy Decl.”) (ECF No. 34). Paragraph 24 of the declaration states that the agency

limited the scope of its search to the FBI’s Confidential Human Source (“CHS”) system.

Plaintiff’s request, however, was not limited to that time period, instead seeking records from

January 1, 2016 to March 8, 2017. Def’s Mem. at 2. As such, the search was unnecessarily

narrow. This is important for two reasons.




                                                 2
         Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 3 of 9



       First, the FBI’s search was not sufficiently broad to locate records regarding FBI’s

relationship with Steele from before he was signed up as an official, “on-the-books” confidential

source. Presumably, a variety of communications would occur between the FBI and a potential

CHS prior to be formally retained as a CHS. None on these contacts would have been captured

by the FBI’s search.

       In addition, by limiting the scope of the search to the CHS system, responsive records

from the period after Steele was deactivated as a confidential source also would not have located.

It has been publicly acknowledged that Steele continued to provide information to the FBI via

Bruce Ohr even after his deactivation. See Exh. A (Declassified Memorandum from HPSCI

Majority Staff (“Nunes Memorandum”) at 3 (“Before and after Steele was terminated as a

source, he maintained contact with DOJ via then-Associate Deputy Attorney General Bruce Ohr,

a senior DOJ official who worked closely with Deputy Attorneys General Yates and later

Rosenstein.”). Since Steele ceased to be a confidential source in November 2016, the FBI’s

unnecessarily narrow search would not have located any later communications.

       The FBI’s search also was inadequate because, even though specifically included in

Plaintiff’s request, the search did not seek records related to Steele’s firm, Orbis Business

Intelligence. Hardy Decl. at 9 fn. 8. Other than to speculate that communications would have

been between only Steele and the FBI, Defendant offers no reason why a key word search on

Orbis Business Intelligence could not also have been done.

       In short, the FBI’s search was inadequate it was unnecessarily narrow. As a result,

Defendant has not demonstrated that it has conducted an appropriate search in response to

Plaintiff’s FOIA request. Oglesby, 920 F.2d at 68 (requiring search with methods expected to

produce the information requested).




                                                 3
         Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 4 of 9



IV.    Defendant Has Not Adequately Demonstrated a Basis for Certain Claims of
       Exemptions.

       Plaintiff makes two challenges to Defendant’s claims of exemptions. Plaintiff does not

challenge the other claims of exemption but notes that additional searches will likely locate

additional records.

       First, Defendant asserts FOIA exemption 7(A) over various records. Def’s Mem. at 15-

17. FOIA Exemption 7(A) protects from disclosure “records or information” compiled for law

enforcement purposes, the production of which “could reasonably be expected to interfere with

enforcement proceedings.” 5 U.S.C. § 552(b)(7)(A). The exemption applies “whenever the

government’s case in court—a concrete prospective law enforcement proceeding—would be

harmed by the premature release of evidence or information.” NLRB v. Robbins Tire & Rubber

Co., 437 U.S. 214, 232 (1978).

       In this case, Defendant invoked Exemption 7(A) “to protect certain information to avoid

interfering with the pending Russian interference investigation, as well as one or more other

investigations about which Steele provided information as a confidential source.” 2d Hardy

Decl. ¶ 64; Def’s MSJ at 15-17. Now that the Russian interference investigation is complete,

Exemption 7(A) is mostly, if not entirely, inapplicable. While the records withheld under 7(A)

were also withheld under other exemptions, Defendant must demonstrate that no part of a

partially withheld record cannot be released since there no longer is a “pending Russian

interference investigation.”

       Second, Defendant redacted information relating to payments to Steele also under

Exemption 7(A). Def’s Mem. at 17. Defendant’s purported justification is that release of

payment information “without adequate context, could be viewed to suggest the relative volume

or importance of information provided by Steele as a source in the previously undisclosed



                                                 4
         Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 5 of 9



investigation(s).” Id. at 17 (citing 2d Hardy Decl. ¶ 70). In other words, Defendant is claiming

that it is withholding payment information simply because someone “without adequate context”

may draw an erroneous conclusion. FOIA does not protect against such “mistakes.”

                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

motion for summary judgment and grant Plaintiff’s cross-motion for summary judgment.

Respectfully submitted,

JUDICIAL WATCH, INC.

/s/ James F. Peterson
James F. Peterson
DC Bar No. 450171
JUDICIAL WATCH, INC.
425 Third Street, S.W., Suite 800
Washington, DC 20024
Tel: (202) 646-5175
Fax: (202) 646-5199
Email: jpeterson@judicialwatch.org

Counsel for Plaintiff

May 10, 2019




                                                5
            Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 6 of 9



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JUDICIAL WATCH, INC.,                )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )   Case No. 1:17-cv-00916 (CRC)
                                    )
U.S. DEPARTMENT OF JUSTICE.         )
                                    )
                  Defendant.        )
____________________________________)


            PLAINTIFF’S RESPONSES TO DEFENDANT’S STATEMENT OF
       MATERIAL FACTS AS TO WHICH THERE IS NO GENUINE ISSUE AND
          PLAINTIFF’S FURTHER STATEMENT OF MATERIAL FACTS

       Plaintiff, by counsel and pursuant to Local Civil Rule 7.1(h), respectfully submits this

response to Defendants’ statement of material facts as to which there is no genuine dispute and

statement of undisputed material facts in support of its cross-motion for summary judgment:

       1.      On March 8, 2017, Judicial Watch, Inc. submitted a Freedom of Information Act
request regarding the FBI’s relationship with Christopher Steele. See Declaration of David M.
Hardy (“Hardy Decl.”), Ex. A (“FOIA Request”).

       Response:

       Undisputed.

       2.       Judicial Watch requested:
                1. Any and all records of communication between any official,
                employee, or representative of the [FBI] and Mr. Christopher
                Steele, a former British intelligence officer and the owner of the
                private firm Orbis Business Intelligence.
                2. Any and all records regarding, concerning, or related to the
                proposed, planned, or actual payment of any funds to Mr. Steele
                and/or Orbis Business Intelligence.
                3. Any and all records produced in preparation for, during, or
                pursuant to any meetings or telephonic conversations between any
                official, employee, or representative of the [FBI] and Mr.
                Christopher Steele and/or any employee or representative of Orbis

                                                1
            Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 7 of 9



                Business Intelligence.
                Id. at 1.

       Response:

       Undisputed.

       3.       The timeframe for the request was January 1, 2016 to “the present.” Id.

       Response:

       Undisputed.

       4.      On May 16, 2017, the FBI responded to Judicial Watch’s FOIA request.
Informing the organization that it could “neither confirm nor deny the existence of records
responsive to your request.” Id., Ex. C, ECF No. 1.

       Response:

       Undisputed.

       5.       Judicial Watch filed suit that same day. ECF No. 1.

       Response:

       Undisputed.

       6.      The FBI moved for summary judgment on the grounds that its Glomar response
was justified by FOIA Exemptions 1, 3, 6, 7(A), 7(C), and 7(D), because acknowledging the
existence or non-existence of responsive records would cause harms protected by those
exemptions. ECF Nos. 9, 14.

       Response:

       Undisputed.

        7.     On February 5, 2018, this Court granted summary judgment to the FBI, finding
that “the FBI’s Glomar response was proper and Judicial Watch has failed to carry its burden to
show public acknowledgment of the requested documents.” ECF No. 19 at 1.

       Response:

       Undisputed.

       8.       Judicial Watch moved for reconsideration the following month on the basis of the
declassification and release of competing memoranda authored by the Majority and Minority

                                                2
         Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 8 of 9



members of the House Permanent Select Committee on Intelligence, often referred to by the
names of the then-Chairman and Ranking Member: i.e., the “Nunes Memo” and the “Schiff
Memo.” ECF No. 20.

       Response:

       Undisputed.

       9.     In light of these disclosures, the FBI withdrew its Glomar response, see ECF No.
21, and the Court vacated its order and opinion. Minute Order of March 26, 2018.

       Response:

       Undisputed.

       10.     The FBI then searched Steele’s confidential human source (CHS) file for
responsive records, making an initial production of responsive, non-exempt records on August 3,
2018 and a final production on August 31. Second Declaration of David M. Hardy, ¶¶ 12, 22-24.

       Response:

       Plaintiff lacks knowledge as to search conducted by the FBI, but does not dispute that
productions occurred on the dates set forth above.

       11.     Of the 104 pages of responsive, non-duplicative records located, 14 pages were
withheld in full, 85 were withheld in part, and five were released in full. Id. ¶ 29.

       Response:

       Plaintiff lacks knowledge as to the records located but does not dispute that records were
withheld as described.

       12.     The production was released with detailed markings explaining each withholding.

       Response:

       Undisputed.

       13.     These markings were revised and the production re-released on March 14, 2019.

       Response:

       Undisputed.

      14.    The production was “sequentially Bates-numbered” from 1370340-1 through
1370340-108. Id. ¶ 26.

                                                3
            Case 1:17-cv-00916-CRC Document 38 Filed 05/10/19 Page 9 of 9




       Response:

       Undisputed.

       15.    The FBI properly withheld certain information, and some documents in full,
pursuant to Exemptions 1, 3, 6, 7(A), 7(c), 7(D), and 7(E).

       Response:

       The statement is a legal conclusion to which no further response is required.


        PLAINTIFF’S FURTHER STATEMENT OF FACTS IN OPPOSITION TO
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
          IN SUPPORT OF PLAINTIFF’S CROSS-MOTION FOR SUMMARY

       1.       Christopher Steele continued to provide information to the FBI via Bruce Ohr

even after his deactivation. See Exh. A to Plaintiff’s Opp. and Cross Motion (Declassified

Memorandum from HPSCI Majority Staff (“Nunes Memorandum”) at 3 (“Before and after

Steele was terminated as a source, he maintained contact with DOJ via then-Associate Deputy

Attorney General Bruce Ohr, a senior DOJ official who worked closely with Deputy Attorneys

General Yates and later Rosenstein.”).

Respectfully submitted,

JUDICIAL WATCH, INC.

/s/ James F. Peterson
James F. Peterson
DC Bar No. 450171
JUDICIAL WATCH, INC.
425 Third Street, S.W., Suite 800
Washington, DC 20024
Tel: (202) 646-5175
Fax: (202) 646-5199
Email: jpeterson@judicialwatch.org

Counsel for Plaintiff

May 10, 2019

                                                4
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 1 of 7




                     EXHIBIT A
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 2 of 7
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 3 of 7
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 4 of 7
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 5 of 7
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 6 of 7
Case 1:17-cv-00916-CRC Document 38-1 Filed 05/10/19 Page 7 of 7
        Case 1:17-cv-00916-CRC Document 38-2 Filed 05/10/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JUDICIAL WATCH, INC.,                )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )   Case No. 1:17-cv-00916 (CRC)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
                  Defendants.       )
____________________________________)

                                    PROPOSED ORDER

       Having considered the parties’ respective motions for summary judgment and all the

pleadings herein:

       It is hereby ORDERED that Defendant’s motion for summary judgment is denied and

Plaintiff’s cross-motion for summary judgment is granted.

SO ORDERED.


Dated: ____________________.                                ____________________
                                                            CHRISTOPHER R. COOPER
                                                            U.S. District Judge
